PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/049,723
Filing Date: 22 Feb 2016
Appellant(s): Schmidt, Brenda



__________________
Daniel R. Pote
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In the appeal brief filed 03/10/2021, Appellant makes the following arguments:

Argument 1
Appellant argues the claims are subject matter eligible because they improve the technology, similar to DDR.

Argument 2
Appellant argues Oleynik fails to teach selecting at least two best fit program providers, and using branched logic to allow the candidate to select a preferred one of the at least two best fit program providers.

Argument 3
Appellant argues Abraham-Fuchs fails to teach using information obtained from monitoring the candidate’s engagement and compliance as feedback in determining subsequent ideal profiles.

Argument 4
Appellant argues Abraham-Fuchs’ procedure is antithetical to Appellant’s claimed invention which specifically requires presenting the candidate with at least two best fit program providers, and using branched logic to allow the candidate to select a preferred one of them.

Examiner will address Appellant’s arguments:

Argument 1
In response to Appellant’s argument the claims are subject matter eligible because they improve the technology, similar to DDR, the Examiner respectfully disagrees.  The Federal Circuit emphasized that the patent's recited result in DDR overrides the "routine and conventional sequence of events" because the computer network does not operate in its normal, expected manner of sending the website visitor to the third-party website that is connected to the hyperlinked advertisement. Instead, when the website visitor clicks on the hyperlink the claimed system generates and directs the visitor to a hybrid webpage that presents third-party product information with the same visual elements of the host website. In other words, DDR’s claimed solution is necessarily rooted in computer technology (the Internet) in order to overcome a problem specifically arising in the realm of computer networks (retaining website visitors), DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 113 U.S.P.Q.2d 1097 (Fed. Cir. 2014).

Appellant’s assertion that the instant application’s “network” is an improvement similar to DDRs is simply unfounded.  The application’s “communication system itself is improved” according to Appellant by “connected devices [that] can be used for monitoring of ‘weight, physical activity, medication and testing compliance or other biometrics via wearables and remote patient monitoring devices.’”  See Appellants Argument, page 15.  The instant application appears to focus more on inventing a process for selection of ideal programs for candidates of chronic disease prevention programs, not on collection of patient variables from connected devices.  Even if collection of patient variables was the main focus of the improvement in the instant application, it suggests the collection is done by humans involved with community-based organizations (CBOs) by providing “an interactive software tool for use by the CBOs to facilitate the integration process, for example, by allowing CBOs to enter participant data (e.g., attendance, body width, and the like) directly into participant records maintained by the integrator.”  See specification, ¶0054.  Thus, the instant application is merely using conventional computer components to allow collection of candidate data and monitoring of candidate engagement and compliance with a chronic disease prevention Enfish, LLC v. Microsoft Corp. (Fed. Cir. 2015-2044, 2016). “The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two” TLI Communications, LLC v. AV Automotive, LLC (Fed Cir, 2015-1372, 2016). In Enfish...the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.” Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 2016).

Argument 2
In response to Appellant’s argument Oleynik fails to teach selecting at least two best fit program providers, and using branched logic to allow the candidate to select a preferred one of the at least two best fit program providers, the Examiner respectfully disagrees.  Oleynik teaches a user performs a query for doctors that fit a treatment for which they are searching (figure 12, ¶0131). Ultimately the system outputs at least 2 recommended doctors (figure 12 (260),  ¶0131), thus giving the user a choice, or branched logic, of at least 2 doctors, or best fit program providers, from which to choose. Providing choices to “allow” a user to select one of the choices is merely an optional recitation of a step that is not necessarily performed. As long as the prior art presents these choices, as Oleynik does, it “allows” a user to select one.  Furthermore, the Examiner notes that the limitation “using branched logic to allow the candidate to select a preferred one of the at least two best fit program providers” is drawn to non-functional descriptive material and is not functionally involved with the limitations.  The recited step of “selecting at least two best fit program providers” would be allows the candidate to select a preferred one of the at least two best fit program providers.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  See also MPEP 2106.

Argument 3
In response to Appellant’s argument Abraham-Fuchs fails to teach using information obtained from monitoring the candidate’s engagement and compliance as feedback in determining subsequent ideal profiles, the Examiner respectfully disagrees.  Abraham-Fuchs teaches storing dimensions for the success of treatments, interpreted as engagement and compliance, in patients in training programs so that they can be used to determine training programs that be used for treatment success in comparative patients (¶0025-0026). The database can continually grow with each newly treated patient which helps the system self-learn which treatment programs work for certain types of patients and which continually increases the likelihood that an earlier case with a very similar comparative capability profile will be found (¶0030). The capability profile and results of training program exercises, interpreted as engagement and compliance, for the patient while the training program is being implemented are recorded (¶0031, 0040).

Argument 4
In response to Appellant’s argument Abraham-Fuchs’ procedure is antithetical to Appellant’s claimed invention which specifically requires presenting the candidate with at least two best fit program providers, and using branched logic to allow the candidate to select a preferred one of them, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

For the above reasons, it is believed that the rejections should be sustained.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626   

                                                                                                                                                                                            /JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.